DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The following non-English documents from the Information Disclosure Statements were not considered because neither full translations nor concise explanations of relevance in English were provided: 
Office Action issued from Korean Patent Application No. 10-2017-0099447 issued September 19, 2018; and,
Office Action issued from Korean Patent Application No. 10-2017-0099447 issued June 25, 2019.
In order for a non-English document to be considered, a concise explanation of relevance must be given unless a full translation is provided. See 37 CFR 1.98(a)(3) and MPEP § 609.04(a)(III).	

Drawings
	The objections to the drawings are withdrawn.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0067], the following terms are used but are unknown: “circular prismatic shape”. Examiner believes that the desired phrase includes the words “cylindrical shape”.
Appropriate correction is required.

Claim Interpretation
	Regarding claim 14, the phrase “to an outside” is being interpreted as outside of the biological tissue, including the external surface of the biological tissue.
	Regarding claim 14, the three amended phrases about specific gravity are being considered in the alternative (using the word “or”), as the three amended phrases are mutually exclusive. 
Regarding claims 14, 17-19, 21-22, and 24-26, the biological tissue may need to be a positively recited portion of the claimed invention in order to avoid intended use for the claimed invention.

Claim Rejections - 35 USC § 112
The previous claim rejection under 35 U.S.C. 112(b) is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, The biological tissue and attachment member have the following three possible scenarios in the limitations simultaneously: both the biological tissue and attachment member have a lower average specific gravity than that of culture medium; both the biological tissue and attachment member have a higher average specific gravity than that of culture medium; and both the biological tissue and attachment member have the same average specific gravity than that of culture medium. These mutually exclusive limitations should be disclosed in the alternative (using the word “or”) if all of them are to be listed in claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 2013/0073717) (machine translation).
Regarding claim 14, Lee discloses an apparatus (claim 14, “culture support”) for isolating cells (abstract) from biological tissue (abstract) without using an enzyme (paragraph [0074]), the apparatus (claim 14, “culture support”) comprising an attachment member (claim 14, “culture support”) configured to move the cells (paragraph [0021]) to an outside of the biological tissue (paragraph [0021]) by inducing spontaneous migration of the cells (paragraph [0021]) of the biological tissue (paragraph [0021]) by attaching the biological tissue (paragraph [0021]) to the attachment member (claim 14, “culture support”) in a culture medium (paragraph [0026]).
Regarding the limitation, “wherein, when the biological tissue has a lower average specific gravity than that of the culture medium, the attachment member has a lower average specific gravity than that of the culture medium, 
wherein, when the biological tissue has a higher average specific gravity than that of the culture medium, the attachment member has a higher average specific gravity than that of the culture medium, 
wherein, when the biological tissue has the same average specific gravity than that of the culture medium, the attachment member has the same average specific gravity than that of the culture medium” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Lee would be fully capable of operating in this manner given the attachment member and its corresponding average specific gravity from the material that the attachment member is made (implicit properties of the materials of Lee, paragraphs [0022]-[0024]). Since the biological tissue and the culture medium are not positively recited as a component of the invention, they are considered part of the intended use of the claimed apparatus.
Regarding “stromal cells” in the preamble and claim limitations, the cells in the apparatus are an example of intended use or method of operating the apparatus. Also, according to Lee, the cells are only stem cells in an embodiment, and can be any living cell (Lee, paragraphs [0014]-[0015]) which would include stromal cells. In addition, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims. MPEP § 2111.02(II). The apparatus of Lee would be capable of being used for “stromal cells”. Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the limitation “configured to move the stromal cells to the outside of the biological tissue by inducing spontaneous migration of the stromal cells of the biological tissue”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 18, Lee discloses that the attachment member (claim 14, “culture support”) is further configured to not only induce spontaneous migration (paragraph [0021]) of the cells (paragraph [0021]) of the biological tissue (abstract) to move the cells to the outside of the biological tissue (paragraph [0021]), when the biological tissue (abstract) is attached to the attachment member (claim 14, “culture support”) in the culture medium (paragraph [0026]), but also isolate (abstract and paragraph [0042]) the cells (paragraph [0021]) moving to the outside of the biological tissue (paragraph [0021]) from the biological tissue (paragraph [0042]).
Regarding “stromal cells” in the claim limitation, the cells in the apparatus are an example of intended use or method of operating the apparatus. Also, according to Lee, the cells are only stem cells in an embodiment, and can be any living cell (Lee, paragraphs [0014]-[0015]) which would include stromal cells. The apparatus of Lee would be capable of being used for “stromal cells”. Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 21, Lee discloses a container (paragraph [0068], “Petri dish”) configured to accommodate the culture medium (paragraph [0068], DMEM and 10% FBS), the biological tissue (abstract) and the attachment member (claim 14, “culture support”) therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2013/0073717) (machine translation) as applied to claim 14, in view of Haque (US 2014/0113372).
	Regarding claim 15, Lee discloses the attachment member (claim 14, “culture support”) and the culture medium (paragraph [0068]).
Lee does not disclose when the attachment member has the lower average specific gravity than that of the culture medium, the attachment member comprises at least one selected from the group consisting of polypropylene, polyethylene, polyurethane, extracellular matrix (ECM), collagen, polydioxanone, polycaprolactone, poly(L-lactide) (PLLA), poly(lactic-co-glycolic acid) (PLGA), poly(lactic acid) (PLA), pterolyglutamic acid (PGA), hyaluronic acid, and silicone. Notably, Applicant has included a species election of polypropylene.
Haque discloses the attachment member comprises at least one selected from the group consisting of polypropylene (paragraph [0106]).
In the analogous art of cell culture substrates, it would have been obvious to one skilled in the art before the effective filing date to modify the substrate of Lee with the polypropylene of Haque in order to use the high adsorption properties for proteins and peptides inherent in this material (Haque, paragraph [0106]), allowing cells to adhere to the material.
Regarding the phrase “has the lower average specific gravity than that of the culture medium”, it is implicit that polypropylene has a lower average specific gravity than Lee’s medium (paragraph [0068], “DMEM with 10% FBS”). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2013/0073717) (machine translation) as applied to claim 14, in view of Kai (US 2008/0233148).
Regarding claim 16, Lee discloses the attachment member (claim 14, “culture support”) and the culture medium (paragraph [0068]).
Lee does not disclose when the attachment member has the higher average specific gravity than that of the culture medium, the attachment member comprises at least one selected from the group consisting of Teflon, polycarbonate, polyethylene, phthalate, polystyrene, polyurethane, extracellular matrix (ECM), collagen, polydioxanone, polycaprolactone, poly(L-lactide) (PLLA), poly(lactic-co-glycolic acid) (PLGA), poly(lactic acid) (PLA), pterolyglutamic acid (PGA), hyaluronic acid, and silicone. Notably, Applicant has selected polycarbonate as the species election.
Kai discloses the attachment member (paragraph [0023] “material capable of adhering an adhesive cell”) comprises at least one selected from the group consisting of polycarbonate (paragraph [0024]).
In the analogous art of cell substrates, it would have been obvious to one skilled in the art before the effective filing date to modify the material of the attachment member of Lee with the polycarbonate material of the attachment member of Kai in order to make the cells sink in the culture medium. This is advantageous if the tissue is also dense and will sink to the bottom of the apparatus, so that the tissue and polycarbonate material can bind in the same location.
Regarding the phrase “has the higher average specific gravity than that of the culture medium”, it is implicit that polycarbonates have a higher average specific gravity than Lee’s medium (paragraph [0068], “DMEM with 10% FBS”). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2013/0073717) (machine translation) as applied to claim 14.
Regarding claim 17, Lee discloses that the biological tissue (abstract) is ground (claim 14) or pulverized (paragraph [0017]) to expose at least a portion of the cells (paragraph [0017]) to the outside (paragraph [0017]) between collagens surrounding the cells (implicit from collagen degradation (paragraphs [0012] and [0022]-[0024])) in the biological tissue (abstract), and the biological tissue (abstract) is attached (paragraph [0021]) to the attachment member (claim 14, “culture support”).
Regarding “stromal cells” in the claim limitation, the cells in the apparatus are an example of intended use or method of operating the apparatus. Also, according to Lee, the cells are only stem cells in an embodiment, and can be any living cell (Lee, paragraphs [0014]-[0015]) which would include stromal cells. The apparatus of Lee would be capable of being used for “stromal cells”. Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus to use biological tissue which is finely cut instead of pulverized or ground as in Lee, as it is a simple substitution of one known method for another in order to yield living cells from tissue.
In addition, the limitation “finely cut” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2013/0073717) (machine translation) in view of Birch (US 2016/0083690).
	Regarding claim 19, Lee discloses the attachment member (claim 14, “culture support”) and cells (paragraph [0017]) moving to the outside (paragraph [0021]) of the biological tissue (abstract) by spontaneous migration (paragraph [0073]).
Lee does not disclose that the attachment member comprises a main body forming an area in which the stromal cells moving to the outside of the biological tissue by spontaneous migration are arranged; and
a scraping portion extending outward from the main body, having a thickness less than that of the main body, and having a shape for scraping stromal cells arranged on another attachment member.
	Birch discloses a main body forming an area (paragraph [0304] “teardrop shape” main body of a teardrop shape) in which cells are arranged (paragraph [0027]) and a scraping portion (paragraph [0304] “teardrop shape” sharp edge of teardrop shape) extending outward (implicit to a teardrop shape) from the main body (paragraph [0304] “teardrop shape” main body of a teardrop shape).
	In the analogous art of microcarriers for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the attachment member of Lee with the microcarrier of Birch in order to attach cells (Birch, paragraph [0025]-[0026]) for growing stem cells in a 3-D environment (Birch, paragraph [0005]).
	Regarding “having a shape for scraping stromal cells arranged on another attachment member” in the claim limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Lee would be fully capable of operating in this manner given the shape of the attachment member.
Regarding “stromal cells” in the claim limitation, the cells in the apparatus are an example of intended use or method of operating the apparatus. Also, according to Lee, the cells are only stem cells in an embodiment, and can be any living cell (Lee, paragraphs [0014]-[0015]) which would include stromal cells. The apparatus of Lee would be capable of being used for “stromal cells”. Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding claim 20, Lee does not disclose that an angle formed by corners of a cross section of the scraping portion is an acute angle.
	Regarding the limitation “that an angle formed by corners of a cross section of the scraping portion is an acute angle”, absent unexpected results, the change in shape would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
	
Claims 22-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2013/0073717) (machine translation) as applied to claim 21, in view of Ladtkow (US 2014/0234829).
Regarding claim 22, Lee discloses the culture medium (paragraph [0068]), the biological tissue (abstract), and the attachment member (claim 14, “culture support”).
Lee does not disclose that the container comprises an inclined portion forming an accommodation space for accommodation of the culture medium, the biological tissue, and the attachment member, the inclined portion being formed to cause centrifugation when the container rotates.
Ladtkow discloses that the container (paragraph [0068]; Fig. 10, element 1000 “separation chamber”) comprises an inclined portion (paragraph [0068]; Fig.10, element 1004 “side wall”) forming an accommodation space (paragraph [0068]; implicit in “separation chamber”) for accommodation of the culture medium (abstract, “cellular containing liquid”), the inclined portion (paragraph [0068]; Fig.10, element 1004 “side wall”) being formed to cause centrifugation (paragraph [0040]) when the container (paragraph [0068]; Fig. 10, element 1000 “separation chamber”) rotates (paragraph [0040]).
	In the analogous art of separating composite fluids, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Lee with the container of Ladtkow in order to centrifuge the container so that cells can be separated out from the liquid. Once concentrated, the cells could be used for therapeutic applications.
	Regarding claim 23, Lee discloses the culture medium (paragraph [0068], “DMEM with 10% FBS”).
Lee does not disclose that the container is further configured to induce turbulence of the culture medium by normal rotation and reverse rotation.
	Ladtkow discloses the container (paragraph [0068]; Fig. 10, element 1000 “separation chamber”).
	In the analogous art of separating composite liquids, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Lee with the centrifuge container of Ladtkow in order to isolate cells from liquid, so that they can be used for therapeutic purposes.
Neither Lee nor Ladtkow disclose that the container is further configured to induce turbulence of the culture medium by normal rotation and reverse rotation.
However, using the concept of a Reynold’s number, it would be implicit that a high enough speed of rotation by normal rotation and reverse rotation would yield a turbulent flow state. This is because the turbulent flow is related to higher fluid velocities, rather than laminar flow, which is related to lower fluid velocities.
Regarding claim 28, Lee discloses the culture medium (paragraph [0068], “DMEM with 10% FBS”), the biological tissue (abstract), and the attachment member (claim 14, “culture support”).
Lee does not disclose that the container further comprises a culture medium through-tube configured to inject or discharge the culture medium, the culture medium through-tube extending from the outside to container comprising an accommodation space which accommodates the culture medium, the biological tissue, and the attachment member.
Ladtkow discloses that the container (paragraph [0068]; Fig. 10, element 1000 “separation chamber”) further comprises a culture medium through-tube (paragraph [0068]; elements 1012 “an inlet” and 1044 “an inlet tube” together) configured to inject (paragraph [0068], “inlet”) or discharge the culture medium (abstract), the culture medium (abstract) through-tube (paragraph [0068]; elements 1012 “an inlet” and 1044 “an inlet tube” together) extending from the outside (paragraph [0068]; Fig. 10, element 1012 “an inlet”) to the container (paragraph [0068]; Fig. 10, element 1000 “separation chamber”) comprising an accommodation space (paragraph [0068]; Fig. 10, element 1006 “chamber volume”) which accommodates the culture medium (abstract).
Regarding the phrases “the biological tissue, and the attachment member”, these limitations have already been disclosed by Lee.
	In the analogous art of separating composite liquids, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Lee with the container and through-tube of Ladtkow in order to place cell culture medium into the container to be centrifuged and separate the liquid from the cells.
	Regarding claim 29, Lee does not disclose that the container further comprises a gas inlet through which a gas is injected for internal disinfection.
	Ladtkow discloses an inlet (paragraph [0068]; elements 1012 “an inlet” and 1044 “an inlet tube” together).
	In the analogous art of separating composite liquids, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Lee with the container and gas inlet of Ladtkow in order to add a third, gaseous phase to the centrifugation step or to sterilize with gases before or after the centrifugation and cell harvest steps.
	Regarding the limitation “a gas inlet through which a gas is injected for internal disinfection” the inlet of Ladtkow could function as a gas inlet for this purpose. The intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2013/0073717) (machine translation) as applied to claim 21, in view of Hedrick (US 2005/0084961).
	Regarding claim 24, Lee discloses the biological tissue (abstract) and the culture medium (paragraph [0068], “DMEM with 10% FBS”).
	Lee does not disclose that the container further comprises a barrier membrane configured to block the biological tissue and allow the culture medium to pass therethrough, the barrier membrane being arranged at a position where the barrier membrane is immersed into the culture medium to prevent the biological tissue from floating on the culture medium, when the container is stopped.
	Hedrick discloses that a container (paragraph [0089]; Fig. 5, element 20 “collection chamber”) further comprises a barrier membrane (paragraph [0069]; Fig. 5, element 28) configured to block the biological tissue (claim 46) and allow the culture medium to pass therethrough (paragraph [0087], “non-buoyant liquids”).
	In the analogous art of concentrating regenerative cells from tissue, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Lee with the container of Hedrick in order to better filter and concentrate the therapeutic cells to be used in a patient.
Regarding the limitation, “the barrier membrane being arranged at a position where the barrier membrane is immersed into the culture medium to prevent the biological tissue from floating on the culture medium, when the container is stopped” it would have been obvious to one skilled in the art before the effective filing date to modify the position of the barrier membrane to be totally immersed in culture medium as in the instant invention in order to successfully prevent buoyant liquids and particles from aggregating on the surface of the culture medium. This would be useful for washing and disaggregating the tissue prior to the wash and concentrate stage (Hedrick, paragraph [0073]).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2013/0073717) (machine translation) as applied to claim 21, in view of Simpson (US 2017/0292110).
Regarding claim 25, Lee discloses the cells (abstract) isolated from the biological tissue (abstract).
Lee does not disclose the container comprises a convergence part configured to converge the stromal cells isolated from the biological tissue by a centrifugal force, the convergence part being provided at a position to which a maximum centrifugal force is applied.
	Simpson discloses the container (paragraph [0066]; Fig. 1, element 104 “containment device”) comprises a convergence part (paragraph [0066]; Fig. 8E, element 154 “second sub-chamber”) configured to converge the stromal cells (abstract) isolated from the biological tissue (abstract) by a centrifugal force (paragraph [0066]), the convergence part (paragraph [0066]; Fig. 8E, element 154 “second sub-chamber”) being provided at a position to which a maximum centrifugal force is applied (location of element 154 on the outer rim of containment device in Fig. 6B-6C).
	In the analogous art of harvesting cells from tissue, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Lee with the container of Simpson in order to be able to harvest the cells from a container undergoing centrifugation, which would isolate the cells. The cells would then be used for therapeutic purposes.
	Regarding claim 26, Lee discloses the biological tissue (abstract), the attachment member (claim 14, “culture support”), and a culture medium (paragraph [0026]).
Lee does not disclose that the container further comprises a filter configured to allow movement of the stromal cells by a centrifugal force and block movement of the biological tissue and the attachment member, the filter being provided in a path from the container, comprising an accommodation space, to the convergence part, and
wherein the accommodation space accommodates the culture medium, the biological tissue, and the attachment member.
	Simpson discloses that the container (paragraph [0066]; Fig. 1, element 104 “containment device”) further comprises a filter (paragraph [0050]; Fig. 6B-7B, element 150) configured to allow movement of the stromal cells (abstract) by a centrifugal force (paragraph [0066]) and block movement of the biological tissue and the attachment member (paragraph [0066] “the filter 150 can be configured to prevent and allow various fluids and/or materials to pass”), the filter (paragraph [0050]; Fig. 6B-7B, element 150) being provided in a path from the container (paragraph [0066]; Fig. 1, element 104 “containment device”), comprising an accommodation space (paragraph [0068]; implicit in “separation chamber”), to the convergence part (paragraph [0066]; Fig. 8E, element 154 “second sub-chamber”) and
wherein the accommodation space (paragraph [0068]; implicit in “separation chamber”) accommodates the culture medium (paragraph [0028] “fluids”) and biological tissue (paragraph [0028]).
Regarding “the attachment member”, this limitation has already been met by Lee.
	In the analogous art of harvesting cells from tissue, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Lee with the container and filter of Simpson in order to be able to harvest the cells from a container undergoing centrifugation, which would isolate the cells with the filter. The cells would then be used for therapeutic purposes.
	Regarding claim 27, Lee does not disclose that the container further comprises a stromal cell discharge part configured to discharge the stromal cells converging on the convergence part to the outside, the stromal cell discharge part being provided on the convergence part.
	Simpson discloses that the container (paragraph [0066]; Fig. 1, element 104 “containment device”) further comprises a stromal cell discharge part (paragraph [0066]-[0067]; Fig. 8E, opening to element 172 “transfer pathway”) configured to discharge the stromal cells (abstract) converging on the convergence part (paragraph [0066]; Fig. 8E, element 154 “second sub-chamber”) to the outside (paragraph [0066]-[0067]; Fig. 8E, through element 172 “transfer pathway” to element 120 “syringe”), 
Regarding the limitation, “the stromal cell discharge part being provided on the convergence part” it would have been obvious to one skilled in the art before the effective filing date to modify the stromal cell discharge part to be on the convergence part in order to discharge and obtain the stromal cells from the apparatus. These isolated stromal cells would then be used for therapeutic purposes. In addition, the stromal cell discharge part (Simpson, paragraph [0066]-[0067]; Fig. 8E, opening to element 172 “transfer pathway”) is arguably already provided on the convergence part (Simpson, paragraph [0066]; Fig. 8E, element 154 “second sub-chamber”).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Evidentiary reference: Christine Poon. “Measuring the density and viscosity of culture media for optimized computational fluid dynamics analysis of in vitro devices” – This reference discloses the density of DMEM with 10% FBS, the medium used in the Lee reference; the density of DMEM with 10% FBS is about 1.009 g/cm3, which can be converted into the appropriate average specific gravity.
Evidentiary reference: POLYMERSnetBASE. “Bisphenol A polycarbonate” – This reference discloses that the density of a polycarbonate is about 1.196 g/cm3, which can be converted into the appropriate average specific gravity.
Evidentiary reference: POLYMERSnetBASE. “Polypropylene” – This reference discloses that the density of a polypropylene is about 0.903 g/cm3, which can be converted into the appropriate average specific gravity.

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive.

	The newly disclosed amendment  is an example of intended use of the invention. Since the biological tissue and the culture medium are not positively recited as a component of the invention, they are considered part of the intended use of the claimed apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is (571)272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 5 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799   
                                                                                                                                                                                                     
/DONALD R SPAMER/Primary Examiner, Art Unit 1799